The offense is robbery; penalty assessed at confinement in the penitentiary for ten years.
The indictment appears regular. The record is before this court without statement of facts.
The bill of exception found in the record complains of the action of the trial court in forcing appellant into trial without an attorney and also for the failure of the court to appoint an attorney to represent the appellant upon the trial. According to the qualification of the bill, the court, upon several occasions, offered to appoint an attorney to represent the appellant, but the offer was refused. It also appears from the qualification that during the presentation of his defense testimony the appellant had his attorney in court. As qualified, the bill fails to show error.
No error having been perceived or pointed out which justifies a reversal of the conviction, the judgment of the trial court is affirmed.
Affirmed.